Citation Nr: 0217770	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of 
the Atlanta, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the appeal process, the veteran changed his 
residence and the RO in Waco, Texas, has assumed 
jurisdiction of his claim.

The Board notes that the veteran revoked his power of 
attorney with The American Legion in favor of AMVETS in 
January 1997.  By letter dated in January 1997, AMVETS 
withdrew representation of the appellant.  In September 
1998, The American Legion filed a Form 646 pertaining to 
the appellant's case.  By letter dated in March 1999, the 
Board notified the appellant that in order to have a 
particular service organization represent him, he must 
submit a VA Form 21-22 (or in the alternative, a VA Form 
22a).  In May 2002, the RO forwarded a copy of a May 2002 
letter pertaining to the appellant to AMVETS and advised 
the appellant that AMVETS was his representative.  
However, as noted, AMVETS withdrew as the appellant's 
representative.  There is no indication that the appellant 
has appointed a representative since AMVETS withdrew in 
January 1997.  

This matter has previously come before the Board.  In July 
1999, the Board remanded the case to the RO for further 
development.  That development having been completed to 
the extent possible, the case has been returned to the 
Board.  


FINDING OF FACT

The veteran does not currently have PTSD based on an 
inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for a diagnosis of 
PTSD.  The May 1969 service entrance examination report 
shows that psychiatric examination was normal.  The August 
1971 separation examination report shows that psychiatric 
examination was normal.  On the accompanying medical 
history he denied having or having had frequent trouble 
sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

In correspondence received in January 1995, the appellant 
reported that during service in Vietnam, he encountered 
numerous attacks by the Viet Cong.  He stated that he 
served as a radio operator on a mountain near "LZ," and 
was almost overrun by the Viet Cong on the night of 
December 24, 1970.  

On VA examination in January 1995, the appellant reported 
that he served as radio operation in a combat unit in 
Vietnam.  The diagnosis was polysubstance abuse.  The 
report of examination notes that in relation to a 
diagnosis of PTSD, he appeared to meet criteria A, and met 
one of the criteria in D.  No acute stressors were noted.  
The examiner stated that he believed that there was a very 
slight case of PTSD.  He noted that the symptoms that the 
appellant endorsed had provided minimal difficulty in the 
past, but stated that he was having increasing problems.  
The examiner related that he believed that the appellant's 
drug use was a major concern.  The report of examination 
notes that the appellant endorsed some mood difficulties, 
but not enough for a diagnosis of major depression.  

Private treatment records, dated from July to August 1988, 
reflect treatment for polysubstance abuse.  The records 
are negative for a diagnosis of PTSD.  

At his personal hearing before a hearing officer at the RO 
in June 1997, the appellant testified that he served as a 
radio operator in Vietnam.  Transcript at 2 (June 1997).  
He stated that during service, he had been under attack by 
the enemy on more than one occasion.  Id. at 3.  He 
testified that he had never been diagnosed with PTSD.  Id. 
at 6.  

An October 1996 VA outpatient treatment record notes 
complaints of difficulty sleeping in the past secondary to 
depression and questionable PTSD.  The relevant diagnosis 
was depression.  

A VA treatment record dated in December 2001, shows a 
diagnosis of PTSD. 

On VA examination in June 2002, the appellant reported 
having experienced stressful events during service in 
Vietnam.  The examiner stated that he was unable to see 
enough to make the diagnosis of PTSD.  In an addendum, he 
stated that he had reviewed the C-file and that he had 
ruled out PTSD because he did not find PTSD symptoms.  

Criteria

Service connection means the facts demonstrate that a 
disease or injury, which results in current disability, 
was incurred or aggravated in active military service or, 
it is proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 U.S.C.A. § 1154 (West 1991); 38 
C.F.R. § 3.304(f) (2002).

When after consideration of all of the evidence and 
material of record in an appropriate case before VA there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2002).  The record shows that the appellant was 
notified in the December 1995 and April 1997 rating 
decisions of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
December 1996 statement of the case and the August 1998 
and August 2002 supplemental statements of the case.  The 
Board concludes that the discussions in the December 1995 
and April 1997 rating decisions and in the statement and 
supplemental statements of the case, informed him of the 
information and evidence needed to substantiate the claim.  
In addition, the August 2002 supplemental statement of the 
case advised the appellant of VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from 
him, and what he could do to help with his claim.  The 
July 1999 Board remand advised him of his right to submit 
additional evidence in support of his claim.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim.  In this 
case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  Although 
corroboration of stressors was not obtained from United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), the RO accepted the stressors noted in the 
August 2002 supplemental statement of the case.  See 
38 U.S.C.A. § 1154(a).  As such, further development is 
not warranted.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Analysis

Initially, the Board notes that in an August 2002 
supplemental statement of the case, the RO conceded 
inservice stressors.  Therefore, the question in this 
matter is limited to whether there is a diagnosis of PTSD 
related to the inservice stressors.  38 C.F.R. § 3.304.  
We find that there is not.  

During the appeal, the provisions of 38 C.F.R. § 3.304(f) 
were revised.  The earlier criteria required a clear 
diagnosis of PTSD, while the criteria effective in June 
1999 requires a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a).  In either case, the evidence must show a 
diagnosis of PTSD, evidence of an inservice stressor and a 
link between PTSD and an inservice stressor.  As the 
evidence in this case does not support a diagnosis of 
PTSD, neither provision is more favorable.  

In this case, there is positive and negative evidence.  In 
October 1996, questionable PTSD was noted.  This statement 
does no more than raise the possibility of a diagnosis of 
PTSD without actually confirming whether the appellant has 
PTSD, and is thus, of little probative value.  A December 
2001 treatment record includes a diagnosis of PTSD.  No 
basis for the opinion was provided and therefore, the 
Board finds this opinion to be too speculative to 
establish the necessary link between PTSD and an inservice 
stressor.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

The January 1995 VA examiner stated that the appellant had 
a very slight case of PTSD.  The Board again notes that 
there is a conflict in the record.  However, it is the 
obligation of the Board to address the probative weight of 
that evidence.  The Board notes that PTSD was not 
diagnosed in Axis I of the January 1995 report.  Rather, 
the Axis I diagnosis was polysubstance abuse, with simply 
an explanation of some of the PTSD criteria.  In fact, in 
relating some of the appellant's symptoms to PTSD, the 
examiner equivocated stating that the appellant "appears" 
to have some of the specific criteria required for a 
diagnosis of PTSD.  For these reasons, the Board finds 
that the probative value of the January 1995 medical 
evidence is diminished.  In contrast, the June 2002 VA 
examiner specifically ruled out the diagnosis of PTSD.  
The Board finds the June 2002 report of examination to be 
the most probative as to whether the appellant currently 
has PTSD.  That examiner had the benefit of reviewing the 
claims folder, to include the prior examination reports 
and treatment records, in addition to examining the 
appellant.  He specifically stated that the appellant did 
not have symptoms of PTSD.  Absent a currently disability, 
service connection is not warranted.  

In light of the above, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the- doubt standard applies; the preponderance of the 
evidence is against the claim of service connection for 
PTSD and the appellant's claim is denied.  38 C.F.R. § 
3.304(f).


ORDER

Service connection for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

